Exhibit AMDENDED AND RESTATED SECURITIES PURCHASE AGREEMENT This Amended and Restated Securities Purchase Agreement (this “Agreement”) is dated as of July 10, 2009, between Beyond Commerce, Inc., a Nevada corporation with headquarters located at 9029 South Pecos, Suite 2800, Henderson, Nevada 89074 (the “Company”), and OmniReliant Holdings, Inc. (the “Purchaser”). WHEREAS, the Company and Purchaser have previously entered into a Securities Purchase Agreement, dated as of June 29, 2009, whereby the Purchaser would sell a series of original issue discount secured convertible debentures in the aggregate face amount of up to $3,500,000, with the Company receiving proceeds of up to $3,000,000, which would have occurred in two separate tranches, the first closing to occur on or about June 29, 2009 with the Company receiving proceeds of up to $500,000 and a second closing to occur on or about July 30, 2009, with the Company receiving proceeds of up to $2,500,000 WHEREAS, the Company and the Purchaser amended the Agreement on July 2, 2009 so that the Company and the Purchaser would enter into an additional tranche of financing whereby the Company would sell an additional original issue discount secured convertible debenture with a face amount of 583,330 with the Company receiving proceeds of $500,000; WHEREAS, the Company and the Purchaser have determined to enter into an additional tranche, to occur on or about July 10, 2009, whereby the Company would sell another original issue discount secured convertible debenture with a face amount of $583,330 with the Company receiving proceeds of $500,000; WHEREAS, the Company and the Purchaser have determined that the Company may sell the remaining Debentures, with face values of up to $1,750,010 and proceeds to the Company of up to $1,500,000, with such timing, frequency and in such denominations as agreed upon by the Company and the Purchaser; WHEREAS, the Company and the Purchaser are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration for offers and sales to accredited investors afforded, inter alia, by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United States
